Abrams, J.
(concurring). I adhere to my dissenting views as expressed in Greenhouse, Inc. v. Trans World Airlines, Inc., ante 60, 63 (1985), but accept the court’s decision. Further, in this case the defendant challenges the factual findings of the judge but has failed to indicate whether the evidence before us is all the evidence bearing on the issues raised. Thus, the questions of law raised by the defendant cannot be resolved by us. See Comfort Air Syss. v. Cacopardo, 370 Mass. 255, 259 (1976); Irving v. Bonjorno, 327 Mass. 516, 518 (1951).